Citation Nr: 1516558	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-33 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits from February 1, 2009.

2.  Entitlement to accrued benefits.

3.  Entitlement to dependency and indemnity benefits (DIC).

4.  Entitlement to reimbursement for the Veteran's skilled nursing care expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to July 1954.  He died in January 2008.  The appellant in this case is the Veteran's wife.

These matters came to the Board of Veterans' Appeals (Board) on appeal from May 2008 and November 2009 determinations of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In February 2008, the appellant submitted a claim for entitlement to DIC, death pension, and accrued benefits to the RO.  In a May 2008 decision, the RO denied the claims for DIC and accrued benefits.  Death pension was granted beginning February 1, 2008; the appellant was given notice that the death pension would be reduced to $0.00 on February 1, 2009.  In July 2008, the appellant specifically requested assistance from her Senator concerning the "denial of any portion of my husband's disability monthly compensation as a surviving spouse."1  As this constitutes a written communication from the appellant expressing dissatisfaction with the May 2008 RO decision and a desire to contest the result, the Board finds that the July 2008 statement constitutes a timely notice of disagreement (NOD) with the May 2008 RO decision which denied the claims for DIC, accrued benefits, and entitlement to death pension after February 1, 2009.  38 C.F.R. § 20.201 (2014).

Although the Board now finds that the July 2008 statement constitutes a valid NOD with the May 2008 RO decision, the RO apparently interpreted the July 2008 statement as a new claim, as in November 2009, the RO notified the appellant that a decision had been made on her July 29, 2008 claim.2  In the November 2009 RO decision, the RO essentially denied a claim for entitlement to death pension due to excessive countable income.  The November 2009 RO decision also denied entitlement to reimbursement for the Veteran's skilled nursing care expenses.  In December 2009, the appellant submitted a NOD regarding the November 2009 RO decision.

In June 2010, the RO issued a statement of the case regarding only the issue of entitlement to death pension benefits due to excessive countable income.  The appellant submitted VA form 9 in July 2010, thus perfecting an appeal regarding that issue.  The Board recognizes that death pension benefits were granted for the period from February 1, 2008 to February 1, 2009; as such, only the issue of entitlement to death pension benefits from February 1, 2009 is properly before the Board at this time.3

The issues of entitlement to accrued benefits, DIC, and reimbursement for the Veteran's skilled nursing care expenses are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The appellant's countable income from February 1, 2009 exceeded the maximum annual income for pension benefits.


CONCLUSION OF LAW

The criteria for death pension benefits from February 1, 2009 have not been met.  38 U.S.C.A. § 1521  (West 2014); 38 C.F.R. §§ 3.3(b)(3) , 3.23, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide. 

In this appeal, as discussed below, the appellant's appeal lacks legal merit.  As the law, and not the facts, is dispositive of the issue on appeal, the duties to notify and assist imposed by the VCAA are not applicable in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II.  Analysis
	
The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

The appellant contends that she is entitled to VA death pension benefits, based on the Veteran's service.  She feels that, as his surviving spouse, she is entitled to death pension.  However, death pension is an income-based benefit for low income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law. 

An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits. 

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

As previously noted, death pension benefits have previously been granted for the period from February 1, 2008, to February 1, 2009.  The current appeal concerns entitlement to death pension benefits from February 1, 2009.  In support of her claim for death pension, the appellant informed the RO that she received a recurring monthly civil service pension of $1,654.00, and she received recurring Social Security monthly benefits of $683.00.  No recurring medical expenses were reported.  This information, provided by the appellant, indicates that she had an annual countable income of $28,044.00 for the period from February 1, 2009.

The RO calculated that the appellant received a total annual Social Security benefit of $9,538.00, and a total annual civil service pension benefit of $19,848.00.  The RO independently identified an allowable medical expense of $1,931.00 for Medicare premium for the appellant.  Using these figures, the appellant's total countable income was $27,455.00 for the period from February 1, 2009.  

As such, regardless of whether the figures provided by the appellant or calculated by the RO are considered, the appellant's income exceeds the maximum countable income for death pension benefits from February 1, 2009, which was $7,498.00 per year, for surviving spouses without dependent children.  See 38 C.F.R. § 3.23(a)(5).  The appellant is thus precluded from receiving death pension benefits.  See 38 C.F.R. § 3.23(a) (5).  Should her financial status change, she may re-file for such benefits.  At present, however, her claim must be denied.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is therefore not for application.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to nonservice-connected death pension benefits from February 1, 2009, is denied.


REMAND

As noted above, in a May 2008 decision, the RO denied the claims for DIC and accrued benefits.  In July 2007, in response, the appellant filed a notice of disagreement concerning the denial of DIC and accrued benefits.  In a November 2009 decision, the RO also denied entitlement to reimbursement for the Veteran's skilled nursing care expenses.  In December 2009, the appellant submitted a NOD regarding the November 2009 RO decision.  As she has not been provided a statement of the case (SOC) concerning the claims for DIC, accrued benefits, and reimbursement for the Veteran's skilled nursing care expenses, in response to her NOD, the appropriate disposition is to remand these claims to the AOJ to provide this required SOC, and also to give her opportunity in response to complete the steps necessary to perfect her appeal of these claims to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

In response to her timely NODs, provide the appellant an SOC concerning her claims of entitlement DIC, accrued benefits, and entitlement to reimbursement for the Veteran's skilled nursing care expenses.  Also advise her that she still needs to file a timely substantive appeal (VA Form 9 or equivalent statement), in response to this SOC, to complete the steps necessary to perfect her appeal of these claims to the Board.  Only if she perfects her appeal of these claims should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


